Citation Nr: 0328656	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945, and died in September 1986.  The appellant is his 
widow.

By rating decision dated in July 1990, the Regional Office 
(RO) denied the appellant's claim for service connection for 
the cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated in 
September 1990, but a timely appeal was not perfected.  In 
May 2001, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  By 
letter dated in September 2001, the RO informed the appellant 
that her claim remained denied, and the appellant submitted a 
timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  An unappealed July 1990 rating decision denied service 
connection for the cause of the veteran's death.

2.  The evidence received since the July 1990 RO denial, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for the 
cause of the veteran's death.

3.  At the time of the veteran's death, service connection 
was in effect for eczema, rated as 10 percent disabling.

4.  The veteran died in September 1986 of prostate cancer.

5.  Prostate cancer was not present during service or for 
many years after service, and has not been shown to be 
etiologically related to service, to include claimed in-
service radiation exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

2.  A service-connected disability did not cause, or 
contribute substantially or materially to, the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West. 2002).  In this regard, VA will inform the claimant of 
which information and evidence, if any, that she is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  VA will also request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.

With respect to notice, VA letters to the appellant, to 
specifically include as dated in May 2002, and the statement 
of the case dated in July 2002, informed her of the evidence 
necessary to substantiate her claim, as well as VA 
development activity.  As such, VA's duty to notify has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records.  The appellant has been 
afforded the opportunity for a personal hearing on appeal, 
although she declined to have a hearing.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  There is nothing in the record to suggest that there 
is any outstanding evidence with respect to the appellant's 
claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Although 
the appellant was requested to send information and evidence 
to substantiate the appeal within 60 days of the May 2002 VA 
letter, and informed that she had one year to provide such 
information or evidence, in statements dated in June and 
August 2002, the appellant indicated that she had no other 
records to submit.  See Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  She stated that she was unable to furnish any 
names of private medical providers and could not provide any 
information related to any possible exposure to radiation the 
veteran might have had.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
appellant's case, newly received evidence may be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for the 
cause of the veteran's death was a rating decision in July 
1990.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the United States Court of 
Appeals for Veterans Claims (Court) cases regarding finality, 
the additional evidence submitted since that determination, 
in conjunction with the record as a whole.  In order to do 
so, the Board will separately describe the evidence that was 
of record at the time of the prior final denial, and the 
evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records are negative for complaints or 
findings pertaining to prostate cancer.  On the separation 
examination in December 1945, a clinical evaluation of the 
genitourinary system was normal.

The veteran was afforded general medical examinations by the 
VA in December 1947 and November 1952.  The prostate was 
normal in December 1947 and no abnormality of the 
genitourinary system was identified on the examination in 
November 1952.  

The death certificate discloses that the veteran was 68 years 
old when he died in September 1986 of respiratory arrest due 
to or as a consequence of terminal prostate cancer.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for atopic eczema, evaluated as 10 percent disabling.

The July 1990 decision 

By rating action dated in July 1990, the RO denied service 
connection for the cause of the veteran's death on the basis 
that the evidence did not show that the veteran's death was 
related to service, or that his service-connected skin 
condition contributed to his death.

The additional evidence 

Service personnel records reveal that the veteran served on 
the USS Missoula and that the ship participated in the 
initial landing of the first occupation troops on the 
Japanese homeland on September 2, 1945.  

Of record is evidence indicating that the USS Missoula was in 
Tokyo Bay in September 1945.

Analysis 

As noted above, the appellant's claim for service connection 
for the cause of the veteran's death was denied by the RO in 
July 1990 on the basis that prostate cancer was not related 
to service, or to his service-connected skin disability.  The 
evidence submitted since that determination consists of the 
veteran's service personnel records that demonstrate that the 
veteran's ship was in Tokyo Bay shortly after the atomic 
bombs were dropped.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran's death is related to 
service.  This evidence is of such significance that it must 
be considered in order to fairly adjudicate the claim.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for the cause of the veteran's death.  

The RO, in the statement of the case issued in July 2002, 
addressed the entire evidence of record and concluded that 
there was no basis for a finding that the veteran's prostate 
cancer was associated with service.  In effect, it 
adjudicated the appellant's claim on a de novo basis.  As 
such, no prejudice to the appellant will result by the 
Board's adjudication of the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003). 

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  She asserts that he was 
exposed to radiation during service, and that this resulted 
in the fatal prostate cancer.  

For veterans who were exposed to radiation during service, VA 
law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  Stone v. Gober, 14 Vet. 
App. 116 (2000); McGuire v. West, 11 Vet. App. 274 (1998); 
See Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 
9 Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

First, there are specified types of cancer which are 
presumptively service connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) if manifest 
in a "radiation-exposed" veteran.  The cancers are listed 
as the following:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma.  38 U.S.C.A. § 1112(c)(2). 

During the pendency of this appeal, the Secretary amended 
38 C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002) (codified at 38 C.F.R. § 3.309(d) (2003)).  The 
amendments adds cancers of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary to the list of diseases which may be presumptively 
service connected, and amends the definition of the term 
"radiation-risk activity" to include the veteran's presence 
at certain other locations.  See 67 Fed. Reg. 3,612 3,616 
(Mar. 26, 2002).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a 
nonpresumptive direct basis under the provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Applicable regulation also 
provides if a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of 38 C.F.R. 
§ 3.311, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).

Hence, service connection may be granted for disability 
resulting from personal injury or disease incurred in or 
aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Hardin v. West, 11 
Vet. App. 74, 78 (1998); 38 C.F.R. §§ 3.303, 3.307, 3.309.

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

The term radiation-risk activity includes:  Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, and/or; The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii)(B).

The term onsite participation is defined at 38 C.F.R. 
§ 3.309(d)(3)(iv).  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants' or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  She alleges that he was 
exposed to radiation, and that this caused his prostate 
cancer.  The evidence supporting this claim consists of 
service personnel records showing that his ship, the USS 
Missoula, participated in the landing of the first occupation 
troops on the Japanese homeland while positioned in Tokyo 
Bay.  The fact remains, however, that this does not 
constitute radiation-risk activity, inasmuch as there is 
nothing in the record suggesting that the veteran was within 
10 miles of the city limits of either Hiroshima or Nagasaki.  
It is not disputed that the veteran died of prostate cancer.  
The evidence does not establish that his prostate cancer had 
its onset during service, within one year thereafter or that 
it is related in any way to service or his service-connected 
skin disability.  Since the appellant is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding either the veteran's medical condition or 
any questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence establishing that the veteran's prostate 
cancer is related to any radiation exposure the veteran might 
have had in service or his service-connected eczema.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death and, to this extent, the appeal is 
granted.

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



